838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emjumo A. KENYATTA, Plaintiff-Appellant,v.Edward MURRAY, Director, Ind. & Officially;  Raymond M.Muncy, Warden, Ind. & Officially;  Patrick Gurney, Ind. &Officially;  Edward C. Morris, Ind. & Officially;  Bobby W.Soles, Ind. & Officially;  Robert Ford, Ind. & Officially;Mary Sue Terry, Ind. & Officially;  Jacqueline G. Epps, Ind.& Officially;  James E. Kulp, Ind. & Officially, Defendants-Appellees.
No. 86-7347.
United States Court of Appeals, Fourth Circuit.
March 18, 1987.

Emjumo A. Kenyatta, pro se.
Alan Katz, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion, jurisdiction premised under 28 U.S.C. Sec. 636(c), discloses that this appeal from the magistrate's denial of relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Kenyatta v. Murray, C/A 86-562-R (E.D.Va., Nov. 3, 1986).


2
AFFIRMED.